Gaynor, J.:
The action did not accrue until the expiration of the lease, for the plaintiff could have restored the stalls.up to that time. It follows that the right of action set up- in the counterclaim'is in the defendant’s grantee. He purchased the land" subject to -the lease, and succeeded to his grantor’s rights, under the covenants of the-lease. The covenant to surrender the premises in as good condition as when received ran with the land (Demarest v. Willard[, 8 Cow.. 206 ; Chaplin on L. & T. §, 338).
The judgment should be affirmed.
Hirschberg, P. J., Hooker, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court affirmed, .with costs-.